Title: To George Washington from Jonathan Boucher, 4 July 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis, July the 4th 1771

I am sorry to have thrown any additional Difficulties in your Way, respecting the Affair of Mr Custis’s Tour. At the Time I wrote, Difficulties seem’d to be starting up before me, which I fear’d could not otherwise be remov’d than by dropping all Thoughts of leaving Maryland. I wishd, from many Motives, to accompany Mr Custis: it was, however, as You will readily allow Me to declare, but the second Wish of my Heart, my first was, that I might be independent. After what I had already experienced,

it wou’d have been terrible to have again thrown myself into the wide World, without having first secur’d a comfortable Retreat to return to. And, I fear’d, it was too much to ask both a competent Living, & such extraordinary Leave of Absence. I have now, however, the very high Pleasure to inform you, that, with Respect to myself, Things are much altered; and, if You ⟨can⟩ make it suitable in other Respects, I am willing & ready to accompany ⟨Mr⟩ Custis, on the proposed Tour—I am at Liberty to add, on this Condition only that we set out some time in the next Year. Contrary to the Sentimts of my Friends, who thought it better that I should first get my Induction into the Living I mentioned to You in my Last, ere I presum’d to make this other Request to the Govr, I resolv’d openly & candidly to lay before Him my real Views, with which He was so well pleased, as to promise Me the Parish, so soon as ever it should be in his Power, & also Leave of Absence—for one Year only, at a Time, but renewable: an Expedient He is obliged to use, thro’ a Fear of giving Cause of Offence to the People here so unreasonably jealous of any Extension of Prerogative. I have had much Talk with Him on the Subject. He had often taken a particular Notice of Mr Custis, &, on this Occasion, professes a strong Desire to oblige Him, and You: and it may be, that I owe, in some Measure, the exceeding obligignesse He shew’d to Me in this Matter, to his Desire of being instrumental to ⟨the⟩ promoting a Scheme He so highly approves of. It will be in his Power to give Mr Custis Letters, which may be very useful to Him; and This He will do with much Pleasure. In short, both He & Mr Danl Dulany, with whom also, at your Request, I have convers’d on the Subject, highly approve of the Project—in Case Mr Custis’s Estate will afford it. I said, I believ’d it might be now worth £1000, or 1200 Sterg per ann:, which Mr Dulany, judging from his own Experience wth his own Son, thinks abundantly sufficient. Yet, He says, Expences in Travel are so exceedingly vague, uncertain, & variable that there is no ascertaining, exactly, what may be a proper Allowance. His Son has cost Him from £100 to 1000£. In Paris, I think, He says, He spent £500 in three months, besides the Salary to his Tutor. Upon the whole, however, He ⟨is⟩ of Opinion, that, one Year with another, Mr Custis can hardly need to exceed the Income of his Estate.
In debating this part of the Argumt, it deserves no little

Attentio⟨n to⟩ enquire, how much of his annual Income He would probably expend, if He shou⟨ld⟩ continue these three Years in Virginia. Living with You, or under your immedi⟨ate⟩ Influence, He probably wou’d be restrain’d within proper Bounds, especially as I do not think He naturally is of an expensive Turn. But, I am mistaken, if, with the most rigid œconomy, adapted to his Circumstances, He fell much short of what it will cost Him at Home, exclusive, I mean, of the Expence of his Tutor. And shou’d he unluckily fall into the Habit of dealing in Horses, or but in a very moderate Degree, Sporting as it is called, neither of which He could well avoid, from the general Prevalence of Example, I need only direct your Eyes to many young Gentlemen, of fair Hopes, so circumstanced, to convince You, that it is not likely to be much more costly to Him to spend these three perilous Years abroad, than at Home. But, what a Difference, my dear Sir, in the manner of spending Them, & in the Consequences! To Me, it is so very striking, that I own I shall sorely lament, if, with your very proper & right Sentiments in the Matter, any untoward Circumstances shou’d yet arise from any other Quarter, to prevent it.
I have, in many of my former Letters, already said so much on the Subjt of Travelling, that I am fearful of falling into Repetitions. I will only add now, what I do not recollect ever before to have mentioned, that it is more peculiarly necessary to Him, than most Youths I have known. He has that Placid Indolence of Nature, & Flexibility of Temper, in his Mind & Manners, which require some better Knowledge of the World, than He is likely here to acquire, to guard Him against the Consequences of too much Compliance & Confidence in the Generality of Mankind.
There is, to a delicate Mind, much force in some specious objections which You suppose may be urged, from the Consideration of your being but his Guardian. But, They vanish at the approach of fair Reasoning, as it were at the Touch of Ithuriel’s Spear. You are in Duty bound to promote Mr Custis’s Interest by every Means in your power, & I am sure it is not more your Duty, than it is your Inclination. If, therefore, both Yourself, and every other cool, dispassionate, & well-informed Friend be fully persuaded that thus alone You will most effectually promote his true & lasting Interest, ought You to be deterr’d by the vain Fears & mistaken Apprehensions of others? At this Rate

Nothing good or great must ever be done in Life, & You have already far exceeded your Commission, ev’n wth Regard only to this young Gentleman. I reason upon This, as upon the other Occurrences of Life. I wou’d gladly do what, upon mature Deliberation & the fullest Enquiry, appear’d to be my Duty; and if, after This, malicious or ignorant People wou’d still put an illnatur’d or unfair Construction on my well-meant Aims, I must be contented to bear it, as I do the other Ills of Life, as Something that might vex Me, but shou’d not make me very uneasy, nor unhappy.
Upon the whole, I do very earnestly wish, and, if I might have Leave, I would request, that this Matter may, as soon as possible, be determined either the one Way or the other. The next Spring, if I recollect aright, is the Æra I always fix’d on for setting out; and there are many Reasons why it should not, and not one that I can recollect why it should, be postponed beyond that Period. And, to Me, as You will easily believe, it must be desirable as well indeed, as essentially necessary, to know what is resolv’d on, as soon as may be. My little Affairs will require some Time to put Them into such a posture as I shall wish to leave Them in; and, I suppose, it might be convenient to You too, to know certainly, e’re you sent home this Year’s Invoice. If Mrs Washington & Yourself, & his nearest Friends approve of it, there is little Likelihood, the General Court will disapprove: would it not be a strange Exertion of Power, if They should? Yet, it is right, They should be consulted, & their Consent obtain’d. Govr Eden Strongly urges the Expediency of a six Months Tour thro’ America, ere He cross’d the Atlantic: it is certainly right, if for no other Reason, except that a Man might not seem totally unacquainted with his own Country. Is it quite romantic in Me to expect, that, possibly, You might find Leisure to spend a few Months in our Party? April or May wou’d be about the Time for setting out.
I am much concern’d at your Apprehension’s of Mr Custis’s slender Improvements. And, to shew You how thankfully I receive such Notices, I will not deny, that, possibly, there may be some Foundans for yr Fears, & that, moreover, Some part of the Blame, possibly, belongs to me. I will go farther, & say that both He & I, as the K. of Prussia said, hereafter will do better. After This, let me now have Leave to add that his Improvemts, tho’

not equal to what They might have been, are, I believe, not inferior to Those of any other Young Man so circumstanced. Nay, I will venture to say, He is a better Scholar than most of his Years & Standing. He is not, indeed, as You observe, much farther advanced, than under Mr Magowan. I cou’d here say a good deal: let This suffice, that I hope He now knows, by just principles, what heretofore, he had acquir’d by Rote only. He has apply’d more closely of late, & has begun Arithmetic over again; & on his Return, is to enter upon French. There is a Deal of Difference to be observed in the Educatg a Gentleman, & a mere Scholar.
You will receive Physic from Mr Johnson, & enclos’d, his Directions as well as Dr Stevenson’s rect, & mine. And the papers, respectg the Claim to Colvill Esta., of wc. I beg yr Care, as well as that You will, wn in yr power, direct Me wt Ansr to return to the Man, who put Them into my Hands for You. I am &c.

J. Boucher


In the Hurry of Writing, I had well nigh forgot a Commission a Friend gave me to you. Mr Lloyd Dulany of this City, is going to the Springs this Season—He understands You have a House there, if unoccupy’d & unengag’d, He wd be much oblig’d to You for Leave to make Use of it.
I saw Coll Cressap yesterday—He seems quite confident, the new Grant will take Place, & is taking his Measures accordingly. Govr Eden hears, that many of the Regulators have pass’d thro’ this Province, & is surpriz’d Govr Tryon has not sent Expresses to the sundry Govrs on the Supposi[tio]n that They would.

